Citation Nr: 1715278	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.  

2.  Entitlement to an initial compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1988 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an August 2012 statement, the Veteran requested to withdraw her appeal for increased ratings for allergic rhinitis and migraines.  However, as discussed further below, the Veteran reported for examinations for these appeals in April 2016.  During those examinations, she discussed her desire for increased ratings due to purported increases in symptomatology.  As reporting for a VA examination is an action inconsistent with the intent to withdraw the appeals, and as the Veteran has reiterated this intent subsequent to the examinations or the May 2016 Supplemental Statement of the Case, the Board will proceed to the merits of the claims.  This action is also consistent with an April 2017 appellate brief, wherein the Veteran's representative presented argument for the Veteran's claims presently before the Board.  


FINDINGS OF FACT

1.  Prior to January 29, 2016, the Veteran's migraine headaches did not manifest as very frequent prostrating and prolonged attacks productive of severe economic inadaptability

2.  Resolving reasonable doubt in the Veteran's favor, she has had very frequent prostrating and prolonged migraine headache attacks productive of severe economic inadaptability beginning January 29, 2016.

3.  The Veteran's allergic rhinitis is not manifested by nasal polyps, greater than 50 percent nasal obstruction on both sides without polyps, or complete obstruction on one side.
CONCLUSIONS OF LAW

1.  Prior to January 29, 2016, the criteria for an initial disability rating in excess of 30 percent for the Veteran's service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a (2016), DC 8100 (2016).

2.  Beginning January 29, 2016, the criteria for a 50 percent rating for the Veteran's service-connected migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, DC 8100.

3.  The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.97, DC 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran is challenging the evaluations assigned in connection with the grant of service connection for rhinitis and migraine headaches.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with her claims in January 2009 and April 2016.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

II.A. Migraine Headaches

	Factual History

VA treatment records from October 2008 document the Veteran reporting headaches approximately two to three times per month.  The headaches had increased in frequency and severity.  The Veteran was taking over-the-counter Tylenol and Benadryl combinations, and the attending physician provided a trial of Fioricet.  

The Veteran underwent an initial VA examination for headaches in January 2009.  During the clinical interview, she stated that she was involved in a motor vehicle accident where her head struck a windshield.  Since then, the headaches had increased in severity and frequency.  Prior to the onset of a headache, she would see flashing lights.  The headaches were accompanied by nausea, vomiting, and sensitivity to light and noise.  Headaches were triggered by heat, cold, sunlight, pollen, menses, and certain foods.  The Veteran took over-the-counter medications on an "as needed" basis.  Over the previous 12 months, the Veteran had suffered from weekly headaches.  Less than one half of these headaches were prostrating, and the usual duration of a headache was one to two days.  The examiner opined that headaches had significant effects on the Veteran's occupation due to the pain associated with the headaches.  Headaches were also productive of moderate effects on chores, feeding, and bathing, and severe effects on shopping, exercise, sports, recreation, and traveling.  

In her November 2009 Notice of Disagreement, the Veteran related that her condition had become almost intolerable.  She reported that the headaches would occur at least on a weekly basis and that she would be incapacitated for prolonged periods of time.  

VA treatment records after 2009 document the diagnosis of and treatment for headaches.  Specifically, they describe medications prescribed for headaches.  They otherwise do not provide insight into the severity of the Veteran's service-connected disorder.  

The Veteran suffered a cerebrovascular accident (CVA/stroke) on January 29, 2016.  

Thereafter, VA provided an examination for the Veteran's claim in April 2016, at which time the Veteran's diagnosis of migraine with migraine variants was confirmed.  The Veteran recalled her CVA in January 2016, noting that she had suffered four severe headaches before she went to the hospital.  The Veteran related having daily headaches since then, each headache lasting three or four hours.  She denied accompanying symptoms, but described the headaches as "stabbing[]g and sharp".  She reported that the headaches had worsened since her stroke.  The examiner listed gabapentin and sumatriptan as medications taken as needed for headaches.  Symptoms were described has headache pain on both sides of the head, the pain being stabbing and sharp.  The duration of typical head pain would last less than one day.  The examiner indicated that the Veteran had characteristic prostrating attacks of migraine headache pain.  However, she indicated that the frequency of prostrating attacks over the last several months was "with less frequent attacks".  The examiner opined that the Veteran did not have very prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  With that said, the examiner opined that the Veteran's headache condition at least as likely as not moderately impacted physical and sedentary labor due to the frequency of the headaches.  

	Law and Analysis

The Veteran's migraine headaches have been rated as 30 percent disabling under DC 8100 since her discharge from service in April 2008.   If the headaches with characteristic prostrating attacks occur, on average, once a month over the last several months, a 30 percent disability rating is assigned.  In order to receive the next higher 50 percent disability rating, which is the maximum provided under DC 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124 (a), DC 8100 (2016).

The term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).  

After a thorough review of the record, the Board finds that an initial rating in excess of 30 percent for migraine headaches is not warranted prior to January 29, 2016.  Thereafter, an increased 50 percent rating is warranted.  

Prior to January 28, 2016, the evidence of record consists of the January 2009 VA examination and VA treatment records.  The January 2009 VA examination identified the Veteran as having weekly headaches.  However, less than half of these headaches were prostrating.  VA treatment records noted that the Veteran has headaches.  However, they do not describe the frequency or severity of these headaches.  In short, the January 2009 VA examination and the Veteran's own statements are the sole sources of relevant evidence for this period of appeal.  This evidence does not support a finding that the Veteran's headaches manifested as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, a higher rating is not warranted, as the Veteran's level of impairment is best described by the criteria for a 30 percent rating, characteristic prostrating attacks occurring, on average, once a month.

Beginning on January 29, 2016, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's migraine headaches have approximated frequent prostrating and prolonged attacks productive of severe economic inadaptability.  Since the Veteran's stroke on January 28, 2016, there has been credible subjective and competent objective evidence of prostrating and prolonged attacks of migraine headaches on a much greater frequency than that contemplated by the criteria for a 30 percent rating.  The April 2016 examiner documented the Veteran having daily headaches since her January 2016 stroke.  With regard to the frequency of prostrating attacks, the examiner merely stated that the Veteran was having prostrating headaches with less frequency than her daily headaches.  The Board is unable to discern the examiner's estimate of the frequency of the Veteran's prostrating attacks.  However, the language is not so ambiguous as to require clarification in this case.  The examiner did not opine that the Veteran had much less prostrating attacks than regular attacks.  She reported that prostrating attacks occurred with less frequency than the Veteran's daily headaches.  Assuming for the sake of argument that only 25 percent of the Veteran's headaches were prostrating, that would still equate to at least seven prostrating headaches per month.  If a 30 percent rating is warranted for one prostrating headache per month, certainly seven prostrating headaches would qualify as "very frequent" under the criteria for a 50 percent rating.  38 C.F.R. § 4.124 (a), DC 8100.  The Board further finds that the headaches are prolonged, lasting for hours at a time.  

The only remaining issue is whether the Veteran's very frequent prostrating and prolonged attacks are productive of severe economic inadaptability.  First, the Board does not consider the April 2016 examination finding on this issue to be particularly probative.  The examiner's finding is not medical in nature, and while the examiner is certainly qualified to comment on occupational impairment due to the Veteran's headaches, there is not any adequate rationale to support the April 2016 findings.  Further, the Board refers to the January 2009 VA examination report.  That examination is not sufficient to support a higher rating because the Veteran's headache attacks were not of a sufficient frequency to support a higher rating.  However, the January 2009 VA examiner clearly indicated that the Veteran's headaches were productive of severe occupational impairment.  It follows that the Veteran's migraine headaches, having worsened after her stroke in January 2016, are more productive of economic inadaptability rather than less.  Therefore, with resolution of reasonable doubt in the Veteran's favor, the Board finds that her migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 3.102.  

In conclusion the Board finds that the preponderance of the evidence is against an initial rating in excess of 30 percent for migraine headaches prior to January 29, 2016.  Thereafter, an increased 50 percent rating is warranted.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.B.  Rhinitis

The Veteran's allergic rhinitis has been rated as noncompensable since her discharge from service in April 2008.  

Shortly after submitting her claim, she underwent a VA examination for her allergic rhinitis in January 2009.  The Veteran reported experiencing difficulty breathing after being exposed to "dogwood blooms" during military physical training.  She self-medicated with Tylenol, severe allergy.  She indicated that rhinitis symptoms would increase in the spring with exposure to pollen.  Her current medications were the over-the-counter Tylenol severe allergy as needed and daily Claritin dosages.  The Veteran was diagnosed with allergic rhinitis.  The examiner reported that this condition resulted in significant effects on the Veteran's occupation, though it was reported that the Veteran had lost no time from work during the previous 12 months due to rhinitis.  The examiner indicated that there was no impact on the Veteran's daily activities.  

Next, of record is a June 2009 consultation report from a private treatment provider.  The Veteran had reported a history of shortness of breath that is predominately seasonal.  She would experience the most difficulty when trees and flowers are blooming and after exposure to dust and certain chemicals like Lysol and Clorox.  On examination, the Veteran had hypertrophic nasal turbinates.  The pertinent diagnosis was allergic rhinosinusitis.  The Veteran had treated this with Claritin, and the attending physician noted that the Veteran would probably benefit from Singulair during periods of increased pollen.  He also recommended nasal corticosteroid through VA.  

In an August 2009 VA addendum opinion, the examination revisited the findings of the January 2009 VA examination, finding that there was a zero percent obstruction at the time of that examination.  The examiner further noted the findings of the June 2009 private consultation.  

In her October 2009 Notice of Disagreement, the Veteran indicated that her rhinitis had continued to get worse.  She would take daily medications for the condition.  She also described having a fear that she would develop new allergies to things she had not been allergic to previously.  

In April 2011, the Veteran presented at the VA medical center with complaints of exacerbation of her sinus problems.  She reported severe nasal congestion that was settling into the chest.  She was diagnosed with bronchitis at that time.    

The Veteran's history of allergic rhinitis was noted in a September 2011 VA medical health note.  Symptoms noted were shortness of breath, coughing, and wheezing with exertion and around blooming trees.  The symptoms were worse with heat, and during the fall and spring.  

The Veteran presented for a VA examination in April 2016 for rhinitis.  On examination, the examiner found no evidence of greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  The left and right sides of the nasal passage were not complete obstructed, nor was there any evidence of permanent hypertrophy, nasal polyps, or any granulomatous conditions.  The examiner concluded the report by noting that the Veteran's rhinitis did not impact her ability to work.  

	Law and Analysis

In this case, the Veteran has asserted that her service connected allergic rhinitis is more severe than the current evaluation.  The Veteran's allergic rhinitis has been rated as noncompensable pursuant to DC 6522 which addresses allergic or vasomotor rhinitis. 38 C.F.R. § 4.97, DC 6522.

DC 6522 provides for a 10 percent rating where the condition is without polyps, but there is greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted where the evidence demonstrates polyps.  38 C.F.R. § 4.97, DC 6522.

In this case, the Board finds that none of the evidence of record suggests that the Veteran has experienced greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or polyps due to her service-connected rhinitis at any time during the appeal.  The January 2009, August 2009, and April 2016 examination and opinion reports show no obstructions, and polyps were not diagnosed.  At least one of these findings would be necessary to warrant a compensable rating.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for the Veteran service connected allergic rhinitis. 38 C.F.R. § 4.97, DC 6522.  Additionally, the Veteran has not identified or submitted any evidence which demonstrates her entitlement to a compensable rating for her service connected allergic rhinitis.  Therefore, the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin.


ORDER

Prior to January 29, 2016, entitlement to an initial rating in excess of 30 percent for migraine headaches is denied.  

Beginning January 29, 2016, a 50 percent rating for migraine headaches is granted.  

Entitlement to a compensable rating for allergic rhinitis is denied.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


